IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                               : NO. 538
                                     :
APPOINTMENT TO THE                   : CRIMINAL PROCEDURAL RULES DOCKET
CRIMINAL PROCEDURAL RULES            :
COMMITTEE                            :



                                      ORDER


PER CURIAM

      AND NOW, this 11th day of February, 2022, the Honorable Frederick J.

Stollsteimer, Delaware County, is hereby appointed as a member of the Criminal

Procedural Rules Committee for a term expiring January 1, 2025.